DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 and 20-21 are allowed over the prior art of record. The following is an examiner's statement of reasons for allowable subject matter.
The primary reasons for allowance of the independent claim 1 is that the prior art does not disclose or suggest the claimed limitations “…wherein the plurality of first pads are disposed to be aligned, along a stacking direction, with the plurality of third pads, and the plurality of second pads are disposed to be staggered, along the stacking direction, with respect to the plurality of fourth pads…”, in combination with the rest of the limitations of claim 1.   
The primary reasons for allowance of the independent claim 17 is that the prior art does not disclose or suggest the claimed limitations “…a plurality of first connection members each disposed on and overlapping in a stacking direction with a respective second connection pad; and a plurality of second connection members each disposed on and overlapping in the stacking direction with a respective fourth connection pad…wherein at least two second connection members contact and electrically connect to a same first connection member of the plurality of first connection members to provide an electrical connection between two of the second plurality of connection pads…”, in combination with the rest of the limitations of claim 17.   
“…and a plurality of third connection members each disposed between a respective first connection pad and a respective third connection pad to electrically connect only the respective connection pad, from among the first plurality of first connection pads, and the respective connection pad, from among the third plurality of third connection pads…”, in combination with the rest of the limitations of claim 20.   
The pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR S AMER/Primary Examiner, Art Unit 2894